Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Amendment
The amendment filed on 02/23/2022 has been entered into this application.
	
Response to Arguments
Applicant’s arguments/remarks, (see pages 10-10), filed on 02/23/2022, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
The closest prior art reference of Hayashi (2009/0180185 A1) (figs. 4-13) discloses manufacturing method of a concave diffraction grating (claim 25) is included in minute structure and its manufacturing method. 
However, Hayashi fail to disclose, teach or suggest the method step of the structure of; after forming the first alignment mark in a convex surface of the fixing substrate and after forming the second concave alignment mark in the metal thin film, fabricating a master by mating the second concave alignment mark formed on the surface of the metal thin film with the first alignment mark to perform alignment and bonding the adhesive of the metal thin film and the convex surface of the fixing substrate to each other, as claimed and as specified in the present application specification.



Allowable Subject Matter
Claims 15-26 are allowed. 
As to claim 15, the prior art of record, taken alone or in combination, fails to disclose or render obvious the method step of the structure of; after forming the first alignment mark in a convex surface of the fixing substrate and after forming the second concave alignment mark in the metal thin film, fabricating a master by mating the second concave alignment mark formed on the surface of the metal thin film with the first alignment mark to perform alignment and bonding the adhesive of the metal thin film and the convex surface of the fixing substrate to each other,  in combination with the rest of the limitations of the claim. Claims 16-21 are allowable by virtue of their dependency.
As to claim 22, the prior art of record, taken alone or in combination, fails to disclose or render obvious the method step of: after forming the first alignment hole in a convex surface of the fixing substrate and after forming the second concave alignment hole in the metal thin film, fabricating a master by mating the second concave alignment hole formed in the metal thin film with the first alignment hole by an aligning pin provided in an aligning jig to perform alignment and boding an adhesive surface of the metal thin film and the convex surface of the fixing substrate to each other, in combination with the rest of the limitations of the claim. Claims 23-24 are allowable by virtue of their dependency.  
As to claim 25, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the master is formed by fixing a metal thin film with the first groove pattern having unequal groove intervals and a having a second concave 
As to claim 26, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the master is formed by fixing a metal thin film with the first groove pattern having unequal groove intervals and having a second concave alignment mark formed on the metal thin film on a fixing substrate having a convex surface with the first concave alignment mark formed in the convex surface in such a manner that the first concave alignment mark and the second concave alignment mark are mated with each other, in combination with the rest of the limitations of the claim. 
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886